FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForMay 6, 2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 1 Income statement reconciliations Appendix 1 Income statement reconciliations Quarter ended 31 March 2011 31 December 2010 31 March 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m £m £m £m Net interest income 2 8 Non-interest income Total income Operating expenses Profit before other operating charges Insurance net claims - - - Operating profit before impairment losses Impairment losses - - - Operating profit/(loss) 55 Fair value of own debt - - - Asset Protection Scheme credit default swap - fair value changes - - - Amortisation of purchased intangible assets 44 - 96 - 65 - Integration and restructuring costs - - - Strategic disposals 23 - - 53 - Bonus tax 11 - 15 - 54 - Write-down of goodwill and other intangible assets - - - 10 - RFS Holdings minority interest 3 - 2 - 16 - Loss before tax - - - Tax (charge)/credit - 3 - 3 - Loss from continuing operations - - - Profit from discontinued operations, net of tax 10 - 10 55 - 55 - (Loss)/profit for the period - 50 - 50 - Non-controlling interests 1 - 1 - - Preference share and other dividends - (Loss)/profit attributable to ordinary and B shareholders - 12 - 12 - Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
